Lowe, J.
The judge making this decision below, is now a member of this Court and adheres to his former opinion, having with him the concurrence of one other member of this Court, whilst the two remaining members are of the opinion that such power is wanting and cannot be exercised in the manner proposed. The effect of this division of sentiment is to affirm the judgment below. As the Court, however, unite in holding that the plaintiff has no power to tax the rolling stock of said company for revenue purposes (although upon different grounds), it will be necessary to overrule the plaintiff’s appeal, for which we assign the following reasons, which may be taken as alike applicable to the road bed and depot grounds, so far as the writer of this opinion, and one other member of the Court are concerned.
First. We say that the rolling stock of a railway is part and parcel of the road itself. The machinery by means of which it becomes vital and operative for the objects intended, and to this end is constantly passing to and fro, from one terminus to the other of the entire line of road constructed so that it has no such local position or situs in the city of Davenport, as to entitle said city more than any other town or city through which it passes, to tax the same for municipal purposes. In this respect the claim or right of each town to or through, which the rolling stock might go or pass, would be alike equal and valid. But that all. of them should exercise this right to tax the same property, would be too unreasonable a proposition to merit *354discussion. We give but little importance to tbe fact that the company keep their principal office of business in Davenport. It is claimed, to be sure, by some sort of fiction in law, that the personal residence of the company must, on that account, be in that place, which necessarily fixes there the siius of their personal property.
Now, if it was allowable to indulge in this presumption against known- facts, still, it would not relieve us of the difficulty.
The facts agreed on in this case are, that the rolling stock of the company is in a constant state of transition, having no local existence in one place more than another; that it is employed to operate the whole length of the road 170 miles long, only two miles of which are within the limits of Davenport, so that, as a matter of fact, it is for a very large proportion of the time elsewhere than in the city of Davenport. It is therefore difficult to see in what sense it is to be considered, as having its local existence on the two miles in Davenport to the exclusion of the 168 miles outside of that city. Eor these reasons, without stating others in effect, the Court below said this rolling stock could not be taxed for city purposes. But that these reasons did not apply to the road bed and depot grounds and buildings which had a permanent place in the city, and therefore taxable.
We now propose to show that neither description of property, as such, is subject to taxation in the manner proposed for other and different reasons. We premise, first, that this railroad enterprise, in all its appointments and accessories, as a great public improvement, is an entirety, that the two miles of road bed in Davenport is only one link of a long line stretching through several counties, indispensable to the whole; that the depot grounds in Davenport are only one'of a series of stations along the railway, each alike essential to the enterprise; that the *355machine shops in the same place are as necessary for the successful operation of the road, at Washington and Grinnell as in their own vicinity, and give value and efficiency to every part of the road. These facts, coupled with the shifting, transitory nature of the rolling stock,, of which we have already spoken, show the impracticability of dividing up this peculiar kind of property into posts or stations, for the purpose of local taxation as by towns and counties so as to give to each municipality its due proportion of the revenue, and at the same time be just towards the corporation.
Hence, the Legislature, with a wisdom that is “first pure, then peaceable, gentle and easy to be entreated,” thought it best, in order to reduce this difficulty to a level with the demands of the constitution (which requires the property of corporations, for pecuniary profit, to be taxed), to adopt a different method of taxation from that which is prescribed for other property, namely, that of taxing the property of railway companies through the shares of the stockholders. This was accordingly done, as early as the year 1851, and continued to be the only method of taxation (with -a slight modification made in 1858) down to April, 1862, when the Legislature changed the rule, to the effect following: That the Treasurer of the State should levy a tax of one per centum annually upon the gross receipts of said railways, without deduction of expenses, one-half of said taxes so levied and collected to be equally apportioned by the State Treasurer to the several counties through which the said roads respectively run, in proportion to the number of miles of main track of road in each county. The act further expressly provides that the tax therein provided for should be in lieu of all taxes, for any and all purposes, on the road bed, track, rolling stock and necessary buildings for operating the road. See Session Laws of 1862, page 227.
This law had taken effect and was in force when the *356plaintiff in this case attempted to levy and collect a tax for revenue, on the personal and real estate of the defendant, in the same manner that it did on other property in the city. To do so is manifestly against the spirit, letter and intent of the above act. The question recurs, therefore, whence does the city derive its authority to exercise such a right. Taxation is not an original attribute of its own, but is a delegated power, and unless the law conferring its exercise for local purposes, contains an exception in its favor to tax this kind of property in the same manner that it does ordinary property, it must conform its action in the premises to the requirements of the general law. The doctrine upon this subject is, that municipal by-laws and ordinances must not be in conflict with the general law. Sedgwick on Statutory and Constitutional Law, p. 459, 474.
Usually, this rule is severely adhered to by the courts. In Connecticut, it was held that a by-law of a borough prohibiting the taking of oysters from the waters within the borough, during a certain period of the year, under a penalty therein prescribed, which the borough was authorized by its charter to make, is abrogated by a general law of the State, passed subsequent to the granting of the charter prohibiting the doing of the same act under a penalty prescribed in the statute, so far as such by-law prohibits the act whether such by-law was made before or after the passing of the general law; and therefore no action for the doing of the act, after the passing of such general law, can be maintained upon the by-law. Southport v. Ogden, 23 Conn., 128.
The truth is, taxation is a great governmental attribute, emanating alone from the controlling power of the State, and cannot be interfered with by the local authorities.
Yet, whilst the Legislature may distribute the exercise of this power among the counties, towns and school districts, for certain defined and local purposes, they, on the *357other hand, are bound to use it in the mode and according to tbe rules and regulations prescribed for its exercise in the general law; unless some exceptions or departures therefrom are authorized, either in the law conferring the power, or in the Constitution, which is not pretended in this case.
Again, it is no less competent for the Legislature, in its discretion, to vary the rule or method of taxation in respect to different descriptions of property, than it is to exempt one class altogether and tax others. Upon this subject the Constitution is silent, and one is no greater stretch of power than the other. ■
In 1851, the General Assembly of the State conferred upon the city of Davenport the power to levy and collect taxes upon all taxable property within the city, as revenue, we suppose for municipal purposes, although that is not stated in the law. At the same session of the Legislature a general revenue law was passed, exempting some, and subjecting other classes of property to taxation. In regard to the property of corporations for pecuniary profit, the same law, section 452, Code of 1851, makes a special rule for taxing the same, not applicable to other property. There being no exceptions to the contrary, this rule was alike binding upon all the authorities of the State. They eould no more disregard its provisions, than the one in relation to the exemption of property.
We need not determine whether the city of Davenport eortld or eould not have levied and collected a tax through the shares of the stockholders of said road, under this law, for the reason that no question arises under the same in this ease. It is now repealed, and in doing so, the Legislature has not only ordained an entirely new rule for taxing this description of property, but has taken even from the counties all^ power to tax the property of railway companies for any purpose whatever, and confines the exercise *358of the power to one of the State officers, who is authorized to levy a tax of one per cent upon the gross receipts of the company, in lieu of the property itself, which, in effect, meets the demands of the Oonstitution.
Again, under this law, it is to be levied and collected for two objects only, namely, for State and county purposes, and for no other; and this is agreeable to the 7th section of the 7th article of the new Constitution, which reads as follows:
“ Every law which imposes, continues, or revives a tax, shall distinctly state the tax, and the object to which it is to be applied; and it shall not be sufficient to refer to any other law to fix such tax or object.”
Now, upon what principle, in. the face of this clause of the Constitution, and the law just referred to, passed in conformity thereto, can the plaintiff levy and collect a tax upon the property of the defendant, not only in a different mode than that prescribed, but for an object not contemplated by or specified in 'the law ? Certainly none whatever.
'The revenue law, in respect to counties, confers upon them the power to levy and collect upon all taxable property a certain per centum for county purposes, in like manner as it does the city of Davenport. But will any one say, on that account, the counties may disregard the law referred to, regulating the manner of taxing railroad property ? If not, we ask upon what higher or better ground do the towns of the State stand, that they may do so? We think none.
The true doctrine is, that the powers of both are in subordination to the general law of the State, as it respects the matter of taxation; subject to be enlarged, diminished, or taken away altogether. It seems that the Legislature has deemed it expedient to reserve to the State the exclusive right to levy and collect taxes upon railroad property; and *359when collected to apply it to two objects only, namely, for State and county purposes; and it is expressly stated that the tax of one per cent therein provided for, should be in lieu of all taxes, for any and all purposes, on the road bed, track, rolling stock and necessary buildings for operating the road. This language is broad enough to cover towns, and too plain to be mistaken. By the terms of the law they are excluded from sharing any portion of this tax; it may be because the Legislature supposed they would receive an equivalent therefor, and the benefits and advantages of the road. At all events, inasmuch as the Legislature, in obedience to the mandate of the Constitution, has limited the tax on this kind of property to two objects only, and that that of revenue for city purposes is not one of them, it follows that the plaintiff has no right to levy a tax even upon the gross receipts of the defendant, much less in the manner which it has proposed to do in the case at bar. If the law denying to towns and cities the benefit of such a tax, is unwise, the corrective is with the Legislature, and not with this Court
"What we have thus far said, has exclusive reference to taxes for revenue purposes, and does not apply to another class of special charges or assessments, which cities are frequently authorized in their charters to make against particular pieces of property for sidewalks or other improvements made in front of the same, intended mainly for the local advantage of the property itself, rather than'' the convenience of the public. Between this special police power and that of taxation for revenue, the courts have recognized a clear distinction, as involving in their exercise essentially different attributes or principles, the one being an ordinary tax for defraying the expenses of the municipal government, and the general improvement thereof, whilst the other is a special imposition or liability arising out of the benefit conferred upon the property assessed.
*360Hence, in obedience to this distinction, courts have held, that churches and other property, exempt from taxes under the revenue laws, were, nevertheless, chargeable with their special assessment for sidewalks, &c. On this subject, we refer to the following authorities: McBride v. The City of Chicago, 22 Ill., 573; City of Peoria v. Kidder, 25 Id., 351; Lefevere v. Mayor of Detroit, 2 Mich., 586; The City of Baltimore v. The Society for Establishing Useful Manufactures, 4 Zabriskie, 386; The Mayor of Baltimore v. Green Mount Cemetery, 7 Md., 517; In the matter of the application of the Mayor of New York far the relaying and improving apart of Nassau street, in said dig, 11 Johns., 77.
The same principle or right to make these special assessments for sidewalks, was recognized by the Court in the case of The Burlington and Missouri River Railroad Company v. Spearman, as city collector of Mount Pleasant. In that case it was held that the plaintiff was bound to pay, or that their depot grounds were liable to pay for sidewalks constructed adjoining the same. "Whatever else was said on the subject of taxation, must be considered as referring to this class of special taxes. If, however, there is language susceptible of a wider range, the same is a mere dictum, having neither the authority or quality of precedent.
It is suggested that the act of April, 1862, authorizing a tax upon the gross receipts of the railroad company, is unconstitutional: first, because not upon the property, and, secondly, because it is not uniform.
In principle, the tax upon the gross receipts, and one upon the shares of the stockholders, will not differ. Yet we have several times held, that it was competent for the Legislature to authorize the latter to be levied. Faxton v. McCash, 12 Iowa, 527; City of Davenport et al. v. The Mississippi and Missouri R. R. Company, 12 Iowa, 527; Tallman v. Treasurer of Butler County, 12 Iowa, 531.
Either of these methods of taxation is virtually the same *361as taxing the property itself. It accomplishes the same purpose, subjects the owners thereof to the same burden, and raises, perhaps, about the same amount of revenue.
As to the second objection, that the law being of a general nature, and not having a uniform operation, the same is very well answered by the reasoning in the case of McCormick v. Rusch, 15 Iowa, 127.
Judgment affirmed.